December 17, 2010


Mr. Shannon H. Ratliff
Ratliff Law Firm, P.L.L.C.
600 Congress Ave., Suite 3100
Austin, Tx 78701-2984

Ms. Eileen F. O'Neill
Ware, Jackson, Lee & Chambers, L.L.P.
America Tower, 42nd Floor
2929 Allen Parkway
Houston, TX 77019-7101
Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201

Mr. David P. Wilson
Provost & Umphrey Law Firm, L.L.P.
P.O. Box 4905
Beaumont, TX 77704

RE:   Case Number:  05-1076
      Court of Appeals Number:  13-00-00104-CV
      Trial Court Number:  96-7-8148

Style:      EXXON CORPORATION AND EXXON TEXAS, INC.
      v.
      EMERALD OIL & GAS COMPANY, L.C. AND LAURIE T. MIESCH, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced cause.  The Court's opinion of March 27, 2009  is  withdrawn  and
the opinion of this date is substituted.  You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman and Justice Lehrmann not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy Wilborn     |
|   |Ms. Ruby Garcia       |
|   |Mr. William Guy Arnot |
|   |III                   |
|   |Mr. John B. McFarland |
|   |Mr. Everard A.        |
|   |Marseglia Jr.         |
|   |Mr. Zachary S. Brady  |
|   |Mr. William F. Warnick|
|   |                      |
|   |Mr. Keith Strama      |
|   |Ms. Jacqueline L      |
|   |Weaver                |